U.S. SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549    FORM 12b-25 NOTIFICATION OF LATE FILING x Form 10-K o Form 11-K o Form 20-F o Form 10-Q o Form N-SAR For Period Ended: December 31, 2009 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full name of registrant Adventure Energy, Inc.  Former name if applicable N/A Address of principal executive office 33 6TH STREET SOUTH,SUITE 600, City, state and zip code ST PETERSBURG FL 33701 PART II - RULES 12B-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25 has been attached if applicable.  PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The compilation, dissemination and review of the information required to be presented in the Form 10-K for the relevant period has imposed time constraints that have rendered timely filing of the Form 10-K impracticable without undue hardship and expense to the registrant. The registrant undertakes the responsibility to file such report no later than fifteen days after its original prescribed due date. PART IV - OTHER INFORMATION 1. Name and telephone number of person to contact in regard to this notification. Wayne Anderson 727-824-2800 2. Have all other periodic reports required under section13 or 15(d) of the Securities Exchange Act of 1934 or section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [x] Yes[ ] No 3. Is it anticipated that any significant change in result of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes[X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 Adventure Energy, Inc. has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Adventure Energy, Inc. Date: March 31, 2010 By: /s/Wayne Anderson Wayne Anderson President 3
